Case 1:20-cv-00706-DLC Document 234 Filed 08/28/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

FEDERAL TRADE COMMISSION, STATE OF NEW

YORK, STATE OF CALIFORNIA, STATE OF : 20cv00706 (DLC)
OHIO, COMMONWEALTH OF PENNSYLVANIA, :

STATE OF ILLINOIS, STATE OF NORTH : ORDER
CAROLINA, and COMMONWEALTH OF :

VIRGINIA,

 

Plaintiffs,
~y-

VYERA PHARMACKUTICALS, LLC, AND Om ot
PHOENIXUS AG, MARTIN SHKRELI, PED AL yy
individually, as an owner and former : | pacUMfENT
director of Phoenixus AG and a former : | ot reponse ap ;
executive of Vyera Pharmaceuticals, : pb PC TGONTOAT LN FILED
LLC, and KEVIN MULLFADY, individually, : DOC Bo

as an owner and former director of : DATE FIL Bs _ gi2.3)2s ~
Phoenixus AG and a former executive of : =
Vyera Pharmaceuticals, LLC,

 

  
 

 

 

 

 

Defendants.

DENISE COTE, District Judge:

On March 24, 2020, a pretrial conference was scheduled as a
telephone conference for September 11, 2020 at 10:00am. It is
hereby

ORDERED that the parties shall confer and advise the Court
by September 4 in a letter no longer than two pages of any
issues they believe should be addressed at the September 11
conference.

Dated: New York, New York

August 28, 2020 | * AN,

ISE COTE
United States District Judge

 

 
